Citation Nr: 1705280	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  10-44 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Entitlement to a rating in excess of 10 percent for a left ankle disability

3.  Entitlement to a total rating for compensation purposes based on individual un-employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to September 1978.

This case comes to the Board of Veteran's Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In September 2009, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A hearing transcript is of record.  In April 2014, the Board remanded the claim for additional development.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

The Veteran contends that service connection is warranted for a low back disability.  In a July 1979 statement, the Veteran asserted that he injured his lower back during a skiing accident during training in service.  The Veteran was then diagnosed with a back strain and asserts that his back pain has been present since the incident.

That Veteran also contends that he is entitled to a higher rating for a left ankle disability as the disability is productive of significant injury which impacts his daily and vocational activities.  

In a July 2014 VA back examination; the examiner opined that "it is less likely as not that this Veteran's complaints of back pain are service connected from back injury."  The rationale provided was that "most authors today agree that, despite modern medicine, the pain-generating structure for most adults with low back pain cannot be reliably scientifically established."  The VA examination report did not address the in-service incident or the Veteran's contentions that he has experienced a continuity of symptomatology of back pain since the in-service incident.  As a result, further examination is needed.

A July 2014 VA ankle examination was conducted over two and a half years ago, and it does not appear to indicate the current level of disability.  Therefore, additional contemporaneous examination is needed.

When VA obtain an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  For VA purposes both examinations from July 2014 are insufficient.  The Board finds that further medical examination is needed to determine the etiology of the low back disability, and to address continuity of symptomatology from the in-service injury as it relates to the current lower back disability.  A medical examination is also needed to address the Veteran's contentions that his left ankle disability has worsened.  38 C.F.R. § 3.159(c)(4) (2016).

Additionally, the Board notes that in February 2016, additional medical records were received regarding the Veteran's treatment for a low back and ankle symptoms.  The RO has not considered the additional relevant evidence.  The Veteran has not waived RO consideration of the additional evidence.  Therefore, that evidence must be considered in a supplemental statement of the case.  38 C.F.R. § 19.31 (2016).

The TDIU issue has been raised by the record and is inextricably intertwined with the increased rating and service connection claims.  As a result, the claim for TDIU cannot be decided without first addressing the other claims.  Therefore, that claim must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for any low back disability since February 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2016).

2.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, to include records after February 2016.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any low back disability.  The examiner should review the claims file and note that review in the report.  All indicated tests should be conducted.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any low back disability is related to active service, to include complaints of lower back pain following a skiing accident in February 1976.  The examiner should also express an opinion as to whether it is at least as likely as not (50 percent possibility or greater) that any low back disability is caused by, due to, or the result of service-connected bilateral ankle disabilities.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any low back disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service connected bilateral ankle disabilities.  If the examiner determines that a lower back disability is not the result of active service, but can be attributed to some other cause, the examiner should so state, taking into account the Veteran's full post-service work and medical history.  The examiner should discuss the July 2014 VA examination report and the Veteran's lay statements regarding the history and continuity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

4.  Then, schedule the Veteran for a VA examination which addresses the current nature and severity of a left ankle disability.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should ranges of left and right ankle motion for weight-bearing and nonweight-bearing.  The examiner should state whether there is any additional loss of function due to painful motion, excess motion, fatigability, incoordination, weakened motion, or on flare up.  The examiner should opine as to the impact of the left ankle disability on the Veteran's vocational pursuits and activities of daily living.  A rationale for all opinions should be provided.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

5.  Then, readjudicate the claims with consideration of all evidence since the most recent supplemental statement of the case.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

